        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 1 of 26



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                           )
 AMERICAN ASSOCIATION OF                   )
  POLITICAL CONSULTANTS, et al.,           )
                                           )
                             Plaintiffs,   )
                                           )
                        v.                 )   No. 1:20-cv-00970-RCL
                                           )
 UNITED STATES SMALL BUSINESS              )
  ADMINISTRATION,                          )
                                           )
                             Defendant.    )
                                           )

DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
      TO PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

Dated: April 17, 2020

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           DAVID M. MORRELL
                                           Deputy Assistant Attorney General

                                           JOHN R. GRIFFITHS
                                           Director

                                           ERIC WOMACK
                                           Assistant Director

                                           JAMES J. GILLIGAN
                                           Special Litigation Counsel

                                           Federal Programs Branch, Civil Division
                                           United States Department of Justice
                                           P.O. Box 883
                                           Washington, D.C. 20044

                                           Telephone: (202) 514-3358
                                           E-mail:    james.gilligan@usdoj.gov

                                           Counsel for Defendant
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 2 of 26



                                          INTRODUCTION

       Plaintiffs’ case rests entirely on the notion that the Government is constitutionally

obligated to subsidize their speech. They couldn’t be more wrong. As the Supreme Court held

in Regan v. Taxation With Representation of Washington, 461 U.S. 540 (1983), and has

repeatedly reaffirmed ever since, the Government is not required to remove obstacles in the path

of a person’s exercise of free speech that are not of the Government’s own creation. Therefore,

as also held in Regan, the First Amendment does not compel the Government to subsidize

lobbying, or speech of any other kind, on any topic, that the Government does not wish to

promote. These are the principles that control this case, and they require that Plaintiffs’ motion

for a preliminary injunction be denied.

       Plaintiffs are a trade association of political consulting and lobbying firms and one of its

members. They challenge the constitutionality of a regulation, issued by defendant Small

Business Administration (“SBA”) almost 25 years ago, 13 C.F.R. § 120.110(r), providing that

businesses primarily engaged in political or lobbying activities (as well as 17 other types of

businesses designated under the rule) are ineligible for SBA general business loans. The rule

reflects the view, long held among state and federal governments, that government should avoid

entanglement with and even the appearance of favoritism in the realms of politics and lobbying.

Plaintiffs nevertheless contend that application of this longstanding rule to deny political

consulting and lobbying firms access to economic relief under the Paycheck Protection Program

(“PPP”) of the Coronavirus Aid, Relief, and Economic Security (CARES) Act denies these firms

their First Amendment and Equal Protection rights. Plaintiffs seek preliminary injunctive relief

prohibiting the SBA from enforcing section 120.110(r) to deny them PPP loans.
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 3 of 26



        Plaintiffs’ motion should be denied. First, none of their constitutional claims is likely to

succeed on the merits. Section 120.110(r) does not violate the doctrine of unconstitutional

conditions, because it merely prohibits the use of SBA loans to fund private speech that the

Government does not wish to subsidize, while leaving political consulting and lobbying firms

entirely free to use their own financial resources to engage in any speech they wish. Second,

section 120.110(r) is not a content-based prohibition of speech. As the Supreme Court has

explained, government does not ban, penalize or otherwise infringe on speech simply by

deciding not to fund it, and is entitled to make content-based judgments about the speech it will

and will not fund so long (as is the case here) it does not engage in invidious viewpoint

discrimination, or attempt to suppress the expression of particular ideas. Third, section

120.110(r) does not violate principles of Equal Protection. It is rationally related to the

legitimate government interest, endorsed by the Supreme Court, of avoiding entanglements with

political or lobbying activities that could give rise to an appearance of political favoritism.

        Although the legal deficiency of Plaintiffs’ claims alone requires that their request for

preliminary relief be denied, as discussed below their conclusory assertions of “financial

hardship” are insufficient to make the requisite showing of irreparable harm attributable to the

SBA’s rule. Moreover, they have not shown that awarding the relief they seek would be in the

public interest. When it designed the PPP, Congress modified a number of SBA rules and

regulations for purposes of the program, but did not see fit to waive or modify SBA’s policy

concerning political consulting and lobbying firms. Plaintiffs offer no justification for

disregarding that legislative judgment, when the effect would be to deny finite funds to other

businesses and individuals whose need for economic assistance in this time of crisis is just as

great, if not more so, than Plaintiffs’.



                                                  2
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 4 of 26




                                          BACKGROUND

        The Small Business Administration

        The declared policy of the Government under the Small Business Act, 15 U.S.C. § 631 et

seq., is to “aid, counsel, assist, and protect, insofar as is possible, the interests of small-business

concerns,” in order to preserve the system of free competitive enterprise that is “essential” to the

economic well-being and security of the Nation. 15 U.S.C. § 631(a). To promote that important

national objective, Congress created the Small Business Administration (“SBA”), under the

management of a single Administrator, id. § 633(a), (b)(1), who is given “extraordinarily broad

powers” under section 7(a) of the Act, 15 U.S.C. § 636(a), to provide a wide variety of technical,

managerial, and financial assistance to small-business concerns. See SBA v. McClellan, 364 U.S.

446, 447 (1960); see generally 15 U.S.C. § 636(a) (describing numerous varieties of general

small-business loans the Administrator is “authorized” and “empowered” to make); 13 C.F.R.

§ 120.1. In the performance of these authorized functions the Administrator is further

empowered to “make such rules and regulations as [she] deems necessary to carry out the

authority vested in [her],” and in addition to “take any and all actions … [that] [she] determines

… are necessary or desirable in making … loans.” 15 U.S.C. § 634(b)(6), (7).

        Under the terms of the Act, SBA financial assistance to a small business under section

7(a) may take the form of a direct loan, an immediate participation (joint) loan with a lender, or a

deferred participation (guaranteed) loan initiated by a lender but a portion of which the SBA will

purchase from the lender in the event of a borrower default. 13 C.F.R. § 120.2(a); see Valley

Nat’l Bank v. Abdnor, 918 F.2d 128, 129 (10th Cir. 1990); California Pac. Bank v. SBA, 557

F.2d 218, 219 (9th Cir. 1977). In practice, however, the SBA ordinarily guarantees loans made

by private lenders rather than disbursing funds directly to borrowers, see United States v. Kimbell

                                                   3
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 5 of 26



Foods, Inc., 440 U.S. 715, 719 (1979), thus “reduc[ing] risk for lenders … mak[ing] it easier for

them to access capital,” and thereby “mak[ing] it easier for small business to get loans.” See

https://www.sba.gov/funding-programs/loans.

       Ordinarily, to qualify for an SBA general business loan an applicant must be an operating

business organized for profit that is located in the United States, 13 C.F.R. § 120.100(a)-(c);

meet the size standards for a “small” business set forth under the statute and SBA rules (usually

stated in terms of number of employees, or average annual receipts), see 15 U.S.C. § 632(a)(2);

13 C.F.R. § 120.100(d); 13 C.F.R. Part 121; and demonstrate that the desired credit is not

available elsewhere on reasonable terms, 15 U.S.C. § 632(h); 13 C.F.R. §§ 120.100(e), 120.101.

In addition, an applicant must meet SBA standards of creditworthiness, see 13 C.F.R. § 120.150;

for loans over $25,000, meet the lender’s collateral requirements for similar non-SBA guaranteed

loans, SBA Standard Operating Procedure (“SOP”) 50-10-5(K), Lender & Dev. Co. Loan

Programs, Subp. B, Chap. V, § II(B)(3)(b), at 193 (Exh. 1, hereto); and pay an annual

“guaranteed [loan] fee” to the SBA equal to 0.55 percent of the outstanding balance of the SBA’s

share of the loan, 15 U.S.C. § 636(a)(23). Holders of 20 percent or more ownership shares in the

applicant must personally guarantee the loan. 13 C.F.R. § 120.160(a).

       Ineligible Business Types Under 13 C.F.R. § 120.110

       Pursuant to the broad powers conferred on the Administrator by the Small Business Act

to make rules and regulations and take other actions deemed necessary or desirable in making

SBA loans to small-business concerns, 15 U.S.C. § 634(b)(6), (7); see supra at 3, the SBA over

time has determined as a matter of policy that SBA business loans should not be made available

to certain types of businesses, such as, for example, non-profit businesses, other lenders,

businesses in which the lender owns an equity interest, and businesses that have previously



                                                 4
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 6 of 26



defaulted on federal or federally assisted loans resulting in a loss to the Government. The types

of business concerns deemed ineligible for SBA section 7(a) loans (18 in all) are listed at 13

C.F.R. § 120.110, and include, as relevant here, “[b]usinesses primarily engaged in political or

lobbying activities[.]” Id. § 120.110(r). Businesses covered by this provision are those that

derive over 50 percent of their gross annual revenues from such activities. SOP 50-10-5(K),

Subp. B, Chap. II, § III(A)(17) at 116.

       The SBA first decided that firms primarily engaged in political activities or lobbying

should be deemed ineligible for SBA general business loans almost a quarter century ago, in

January 1996, see 61 Fed. Reg. 3226-02, 3229-40 (Jan. 31, 1996) (final rule); 60 Fed. Reg.

64356, 64359 (Dec. 15, 1995) (proposed rule). It did so in accordance with its mandate under

the Small Business Act to establish general policies that direct its limited financial resources in

ways that will best serve the public interest, see 15 U.S.C. § 633(d); 60 Fed. Reg. at 64360, and

with longstanding U.S. Government policy that “Federal funds [should] not be used for lobbying

or political activities because to do so would not be an appropriate or cost-effective use of

Federal tax dollars.” See 51 Fed. Reg. 37580-01, 37589 (Oct. 23, 1986). So far as Defendants

are aware, the validity of the SBA’s policy concerning firms primarily engaged in political

activities or lobbying, as codified in section 120.110(r), has never before been questioned in

federal court.

       The Coronavirus Aid, Relief, and Economic Stimulus (CARES) Act

       On March 27, 2020, President Trump signed into law the Coronavirus Aid, Relief, and

Economic Stimulus (“CARES”) Act, Pub. L. 116-136, 134 Stat. 281, passed by Congress to

provide an unprecedented package of emergency economic assistance and other support to help

individuals, families, businesses, and health-care providers cope with the enormous economic



                                                  5
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 7 of 26



and public health crises—unlike any experienced in the lifetime of the Nation—triggered by the

worldwide coronavirus (COVID-19) pandemic. See SBA, Interim Final Rule, Business Loan

Program Temporary Changes; Paycheck Protection Program, https://www.sba.gov/document/

policy-guidance--ppp-interim-final-rule (“PPP Interim Final Rule”) (Exh. 2, hereto), at 3, 4; see

also, e.g., 166 Cong. Rec. H1732-01, 1820-24 (Mar. 27, 2020); (statements of Reps. Neal, Davis,

and Mitchell); 166 Cong. Rec. S2059-01 (Mar. 25, 2020) (statement of Sen. Schumer); 166

Cong. Rec. S1862-02 (Mar. 20, 2020) (statement of Sen. McConnell). Among the numerous

measures taken by the CARES Act to address the COVID-19 crisis, of concern here is the

Paycheck Protection Program (“PPP”), CARES Act. § 1102, enacted to extend relief to small

businesses experiencing economic hardship as a result of the public-health measures being taken

to minimize the public’s exposure to the COVID-19 virus. See PPP Interim Final Rule at 1, 3.

       Specifically, section 1102(a)(2) of the CARES Act adds a new paragraph (36) to section

7(a) of the Small Business Act, 15 U.S.C. § 636(a)(36), which provides that “[e]xcept as

otherwise provided in this paragraph, the [SBA] may guarantee [PPP] covered loans”—not

make loans directly, however—“under the same terms, conditions, and processes as a loan made

under this subsection,” i.e., section 7(a). 15 U.S.C. § 636(a)(36)(B) (emphasis added). The PPP

then sets forth in extensive detail the precise ways in which PPP covered loans differ from other

section 7(a) loans. Id. § 636(a)(36)(D)-(R). Among these differences, the PPP authorizes the

SBA to make covered loans to various non-profit organizations, independent contractors, and

self-employed individuals, as well as to small business concerns, id. § 636(a)(36)(D)(i), (ii);

relaxes size limitations to allow businesses with as many as 500 employees (or more, depending

on the industry in which they operate) to receive assistance, id. § 636(a)(36)(D)(i)(I); and

selectively waives certain of the SBA’s affiliation rules used to make small business “size”



                                                 6
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 8 of 26



determinations, id. § 636(a)(36)(D)(iv); see 13 C.F.R. Part 121. The PPP also expressly caps the

chargeable rate of interest of a covered loan at four percent (SBA has further limited the rate to

one percent), id. § 636(a)(36)(L); PPP Interim Final Rule at 11; and waives the “no credit

elsewhere,” personal guarantee, collateral, and guaranteed loan fee requirements imposed under

section (7a), SBA regulations, and SBA standard operating procedures. 15 U.S.C.

§ 636(a)(36)(h)-(J), (L); see supra at 4. The PPP also requires that the SBA pay an origination

fee to the lender that makes a covered loan equal to a specified percentage of the loan balance at

the time of disbursement. Id. § 636(a)(36)(P).

       The maximum amount of a PPP covered loan is the lesser of $10,000,000 or an amount

calculated as a multiple of the applicant’s total monthly “payroll costs,” to which the balance of

any outstanding disaster loans under 15 U.S.C. § 636(b)(2) may be added. Id. § 636(a)(36)(E);

§ 636(a)(36)(A)(viii)(I); see PPP Interim Final Rule at 8-10. Section 1106 of the CARES Act

provides for forgiveness of up to the full principal amount borrowed. CARES Act § 1106(b);

PPP Interim Final Rule at 1, 13. The actual amount forgiven will depend on a borrower’s payroll

costs and payments for rent, utilities, and mortgage interest. CARES Act 1106(b)(1)-(4), (d);

PPP Interim Final Rule at 14. No later than 90 days after the date on which the amount of

forgiveness is determined, the SBA must remit to the lender the amount forgiven plus interest.

CARES Act § 1106(c)(3).

       Congress authorized the SBA to guarantee up to $349 billion-worth of loans to small

businesses under this new program. CARES Act § 1102(b)(1).

       Plaintiffs’ Claims

       Plaintiffs are the American Association of Political Consultants (“AAPC”), a trade

association of political consultants, lobbyists, and others that sues on behalf of its members, First



                                                  7
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 9 of 26



Am. Verified Compl. for Decl. & Inj. Relief (“Am. Compl.”), ECF No. 8, at 1 & ¶¶ 4-5, and

Ridder/Braden, Inc. (“Ridder/Braden”), a political consulting firm and AAPC member located in

Denver, Colorado, id. ¶ 9. They allege that political consulting and lobbying firms deprived of

PPP covered loans due to the operation of 13 C.F.R. § 120.110(r) “will be forced to abstain

[from] or substantially limit the exercise their constitutional right to freedom of speech … and

their right to petition government.” Am. Compl. ¶ 60. They maintain that the SBA’s rule

against federally subsidized loans for political consulting and lobbying firms is a “content-based

speech ban” that violates the free-speech clause of the First Amendment, id. (Claim I) ¶¶ 84-87;

that the SBA’s rule unconstitutionally conditions PPP covered loans on the abandonment of their

constitutional right to free expression, and to petition the Government, id. (Claim II) ¶ 98; and

finally that the SBA’s rule violates the Equal Protection guarantee of the Fifth Amendment

because political consulting and lobbying firms may not obtain federally subsidized PPP loans

made available to other similarly situated businesses, due solely to their exercise of fundamental

constitutional rights, id. (Claim III) ¶¶ 103-04.

       Based on these claims, Plaintiffs seek a preliminary injunction that prohibits the SBA

from “from enforcing 13 C.F.R. § 120.110(r) in a way that deprives business concerns or

nonprofit organizations of eligibility for [PPP covered loans] due to their political or lobbying

activities.” Proposed Order (ECF No. 2) ¶ 1. That request should be denied.

                                           ARGUMENT

 I. LEGAL STANDARDS

       A preliminary injunction is an “extraordinary and drastic remedy” that is “never awarded

as of right,” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citation omitted), and “may only be

awarded upon a clear showing that the plaintiff is entitled to such relief,” Winter v. Nat. Res. Def.



                                                    8
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 10 of 26



Council, Inc., 555 U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction must show that

(1) he is likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence

of preliminary relief; (3) the balance of equities tips in his favor; and (4) an injunction is in the

public interest. Id. at 20. The last two factors “merge when the Government is the opposing

party.” Nken v. Holder, 556 U.S. 418, 435 (2009). The Court of Appeals has emphasized that

the “first and most important factor” is whether the moving party has “established a likelihood of

success on the merits.” Aamer v. Obama, 742 F.3d 1023, 1038 (D.C. Cir. 2014). “When a

plaintiff has not shown a likelihood of success on the merits, [we need not] consider the

remaining factors.” Greater New Orleans Fair Hous. Action Ctr. v. HUD, 639 F.3d 1078, 1088

(D.C. Cir. 2011). The Supreme Court has also instructed that a preliminary injunction cannot

issue on the basis of speculative or possible injury. Rather, the moving party must establish that

irreparable harm is “likely in the absence of an injunction.” Winter, 555 U.S at 22. 1

        For the reasons that follow, Plaintiffs have not carried these heavy burdens.

II. PLAINTIFFS ARE UNLIKELY TO SUCCEED ON THE MERITS.

        Plaintiffs’ request for preliminary injunctive relief must be denied because they have

failed to satisfy the “first and most important” requirement that the Court must consider, Aamer,




    1
      In Sherley v. Sebelius, 644 F.3d 388, 393 (D.C. Cir. 2011), the Court of Appeals noted that
Winter called into question the “sliding-scale approach” to consideration of the preliminary
injunction factors that had been the law of this Circuit. The Court read “Winter at least to
suggest if not to hold that a likelihood of success is an independent, free-standing requirement
for a preliminary injunction” such that a “movant cannot obtain a preliminary injunction without
showing both a likelihood of success and a likelihood of irreparable harm.” Id. at 392-93; see
BHM Healthcare Sols., Inc. v. URAC, Inc., 320 F. Supp. 3d 1, 7 (D.D.C. 2018). Noting a split
among the circuits on the interpretation of Winter, the Court of Appeals held that it did not need
to resolve the question because the movant in Sherley failed to establish that a preliminary
injunction was warranted even under the “less demanding sliding-scale” approach. 644 F.3d at
393. This Court need not address this issue here, as Plaintiffs’ request for preliminary relief fails
under either standard.
                                                   9
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 11 of 26



742 F.3d at 1038: none of their constitutional claims is likely to succeed on the merits. To the

contrary, the relief Plaintiffs seek is unprecedented.

       It is a fundamental tenet of the Supreme Court’s constitutional jurisprudence that

“although government may not place obstacles in the path of a person’s exercise” of

constitutional freedoms, including “freedom of speech, it need not remove those not of its own

creation.” Regan v. Taxation With Representation of Washington, 461 U.S. 540, 549-50 (1983)

(cleaned up). The Government, therefore, “is not required by the First Amendment to subsidize

lobbying,” or any other form of speech, and does not restrict or penalize speech simply because it

“has chosen not to pay for [it].” Id. at 546 (citing Cammarano v. United States, 358 U.S. 498,

513 (1959)). See also Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353, 358 (2009) (explaining

that government “is not required to assist others in funding the expression of particular ideas.”);

United States v. Am. Library Ass’n, 539 U.S. 194, 212 (2003) (plurality) (a “decision not to

subsidize the exercise of a fundamental right does not infringe the right.”) (quoting Rust v.

Sullivan, 500 U.S. 173, 193 (1991) Leathers v. Medlock, 499 U.S. 439, 450 (1991) (government

“is not required to subsidize First Amendment rights[.]”).

       This bedrock principle ends this case. Plaintiffs do not cite a single precedent in which

the Government was required to fund or subsidize speech on particular topics that the

Government did not wish to promote. Yet that is exactly what Plaintiffs ask of the Court here, to

compel the SBA to guarantee heavily subsidized PPP loans so that Plaintiffs may spend the

proceeds on political activity and lobbying that the Government has refused subsidize for at least

a quarter century. No argument advanced or precedent cited by Plaintiffs supports that result.




                                                 10
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 12 of 26



    A. Section 120.110(r) Does Not Violate the Doctrine of Unconstitutional Conditions.

       Plaintiffs principally argue that the SBA’s policy against financing political activities or

lobbying violates the doctrine of unconstitutional conditions, by forcing political consulting and

lobbying firms to forgo their First Amendment rights. Pls.’ Mem. in Supp. of Emer. Mot. for

TRO & Prelim Inj. (“Pls.’ Mem.”), ECF No. 2, at 11-19. This argument is meritless.

       The SBA’s loan programs generally, and the PPP in particular, represent an exercise of

Congress’s power under the Spending Clause, U.S. Const. Art, I, § 8, cl. 1. These Government

loan programs, and the considerable sums of taxpayer money that Congress appropriates to fund

them, are a form of government subsidy that encourage third-party lenders to make funds

available to small-business concerns that otherwise could not find credit on reasonable terms.

The Spending Clause gives Congress “broad discretion to tax and spend for the ‘general

Welfare,’” including the authority “to impose limits on the use of [the] funds” it appropriates for

particular programs or activities, “to ensure they are used in the manner Congress intends.”

Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 570 U.S. 205, 213 (2013). “As a general

matter, if a party objects to a condition on the receipt of federal funding, its recourse is to decline

the funds,” even where the condition is one that “may affect the recipient’s exercise of its First

Amendment rights.” Id.at 214 (citing Am. Library Ass’n, 539 U.S. at 212). “At the same time,

however, … the Government may not deny a benefit to a [party] on a basis that infringes [its]

constitutionally protected freedom of speech[.]” Id. (citation omitted).

       The relevant distinction, the Supreme Court has explained, is between conditions that

merely “define the limits of [a] Government spending program” by “specify[ing] the activities

the [Government] wants [or does not want] to subsidize”—which are permissible, see Rust, 500

U.S at 194—and conditions that “leverage[ ] federal funding to regulate [recipients’] speech



                                                  11
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 13 of 26



outside the scope of the program”—which are not. All. for Open Soc’y, 570 U.S. at 214-17. See

also Rust, 500 U.S. at 197 ((“[O]ur ‘unconstitutional conditions’ cases involve situations in

which the Government [has imposed a funding condition] [that] effectively prohibits[s] the

recipient from engaging in protected conduct outside the scope of the federally funded

program.”).

       By way of illustrating this distinction both Alliance for Open Society, 570 U.S. at 215,

and Rust, 500 U.S. at 197-98, pointed to Regan v. Taxation With Representation. There the IRS

had denied tax-exempt status to the plaintiff, a non-profit organization, because its intended use

of tax-deductible contributions to support its lobbying activities was prohibited by section

501(c)(3) of the Internal Revenue Code. Regan, 461 U.S. at 542. The plaintiff challenged this

prohibition as an unconstitutional condition imposed on its receipt of tax-deductible

contributions from donors. Id. at 545. The Court had no difficulty rejecting this claim. See id.

at 545-46. Treating the tax-deductibility of contributions as “similar to cash grants” to the

organization, the Court concluded that the plaintiff could continue to receive tax-deductible

contributions for its non-lobbying activities by forming an affiliated tax-exempt entity, under

section 501(c)(4) of the Code, that would be permitted to conduct lobbying activities using

sources of funds other than tax-deductible (that is, federally subsidized) contributions. Id.

at 544-46. Thus, the plaintiff was not prohibited from using non-subsidized contributions to

engage in lobbying, nor denied other government benefits because of its intent to lobby;

“Congress ha[d] merely refused to pay for the lobbying out of public monies.” Id. at 545.

       The situation here is the same. The Government does not prohibit small businesses from

engaging in lobbying, or political consulting, using their own funds; nor does it deny them

benefits “independent [of the PPP] on account of [their] intention” to conduct such activities; it



                                                 12
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 14 of 26



has “merely refused to pay for [these activities] out of [PPP] monies.” Id. That decision is

perfectly constitutional.

       That conclusion is reinforced by American Library Association, supra. In that action the

plaintiffs challenged a federal law that required public libraries receiving federal financial

assistance for the purpose of providing Internet access to install filtering software designed to

block access to online pornography. See 539 U.S. at 198-99. The plurality rejected the

contention that Congress had imposed an unconstitutional condition on the libraries’ receipt of

this federal assistance. Id. at 210-12. Congress had not “penalize[d]” libraries that chose not to

install filters by denying them other, unrelated federal benefits, and the libraries remained free to

offer unfiltered Internet access to their patrons using their own funds, without the benefit of

federal aid. Id. at 212. Congress had simply decided not to subsidize unfiltered Internet access.

       Likewise, under section 120.110(r), no small business is denied benefits outside the

parameters of the PPP simply because it engages in political consulting or lobbying; and firms

that wish to conduct these activities are free to do so using their own funds rather than

Government-subsidized loans. What they cannot do is have it both ways, as Plaintiffs insist.

They are not entitled to federal subsidies and to use those subsidies to finance activities, even

expressive activities, that the Government does not wish to fund, any more than public libraries

were entitled both to receive federal subsidies and to use those subsidies for unfiltered Internet

access that the Government did not wish to pay for. Plaintiffs try to distinguish American

Library Association on the basis that in the midst of the current “economic disaster,” small firms

that engage in political consulting and lobbying are unable to forgo federal financial assistance

and fund their First Amendment activities using their own resources. Pls.’ Mem. at 18. But that

argument runs headlong into the fundamental principle that lies at the root of the unconstitutional



                                                 13
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 15 of 26



conditions doctrine. As plaintiffs acknowledge, the economic obstacles to the exercise of their

First Amendment freedoms were placed in their path by the COVID-19 pandemic, see id.; they

are not of the Government’s creation. Therefore the Government has no constitutional obligation

to remove them. Regan, 461 U.S. at 549-50.

       Also instructive for purposes of analysis here is FCC v. League of Women Voters of

California, 468 U.S. 364 (1984), which was also cited by Alliance for Open Society, 570 U.S.

at 215-16, and Rust, 500 U.S. at 197, as illustrating the difference between permissible and

impermissible conditions imposed on federal grants. In League of Women Voters, public

broadcasting stations that received grants from the Federal Government were prohibited by

statute from “engag[ing] in editorializing.” See 468 U.S. at 366. The Supreme Court invalidated

the law because even if a non-commercial radio or television station received as little as one

percent of its income from federal grants, it was “barred absolutely” from using even its own,

“wholly private funds”—funds obtained outside the scope of the federal grant program—“to

finance its editorial activity.” Id. at 400. For similar reasons, the Court struck down the funding

condition at issue in Alliance for Open Society, where as a condition of federal funding to

combat the HIV/AIDS pandemic, non-governmental organizations were effectively required to

express particular beliefs prescribed by the Government, even when engaged in activities outside

the program using their own sources of funding. 570 U.S. at 217-19.

       Section 120.110(r) cannot be faulted on this basis. The rule does not prohibit political

consulting or lobbying firms from using their own “wholly private funds to finance [their] [First

Amendment] activity,” League of Women Voters, 468 U.S. at 400, and thus makes no attempt to

“leverage [PPP] funding to regulate [borrowers’] speech outside the scope of the program.” All.

for Open Soc’y, 570 U.S. at 216. Rather, it does no more than permissibly “define the limits” of



                                                14
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 16 of 26



that program by specifying activities that may not be financed with PPP loans, funds obtained

within “the scope of the program,” not outside of it. See id. at 214-16.

       Plaintiffs’ two principal arguments to the contrary are unpersuasive, at best. First, they

maintain that the Supreme Court’s “subsidy” precedents are not applicable here because, in their

view, PPP guaranteed loans are “not a subsidy,” and confer no “financial benefit.” Pls.’ Mem.

at 5-17 (citing Autor v. Pritzker, 740 F.3d 176, 183-84 (D.C. Cir. 2014)). That is an untenable

position. The PPP makes $349 billion available to small businesses nationwide to which they

would not otherwise have ready access, if at all. The SBA’s guarantee provides a powerful

financial incentive to lenders to make these loans, loans they would not otherwise be willing to

underwrite. In addition, although in theory the loans must be repaid—to lenders, not to the

Government, as Plaintiffs erroneously suggest, Pls.’ Mem. at 16—under the CARES Act and the

SBA’s interim rules, the interest rate on PPP loans is capped at one percent, collateral is not

required, guarantee fees are waived, and perhaps most critically, up to the full principal amount

of a loan may qualify for forgiveness. See supra at 5-7. Thus the Act makes these loans far less

expensive to small-business borrowers than market-rate loans would be. Moreover, these

savings for borrowers come at significant, and potentially enormous cost to taxpayers. The SBA

subsidizes every PPP loan by paying an origination fee to the lender, see supra at 6, and may

have to pay billions of additional dollars to lenders to reimburse them for forgiven loans, and

make good on SBA’s guarantees in the event of borrower defaults. See supra at 6, 7.

       Thus, much as the deductibility of charitable donations functioned in Regan as

government cash grants to non-profit organizations, by providing third parties an incentive to

make contributions to them, see 461 U.S. at 544, the PPP operates as a government-funded grant

program by encouraging third-party lenders to make credit available to struggling small



                                                 15
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 17 of 26



businesses on much cheaper terms than they would otherwise be willing to offer. Plaintiffs own

affiants attest to the “financial hardship” that these loans are expected to relieve. Robinson Aff.

(Am. Compl. Exh. D) ¶ 9; Ridder Aff. (id. Exh. E) ¶ 10; Karabell Aff. (id. Exh. F) ¶ 10.

Plaintiffs simply cannot gainsay the “financial benefit” that the PPP confers. Pls.’ Mem. at 16.

        Second, Plaintiffs seek to equate the circumstances here with Alliance for Open Society,

and League of Women Voters, arguing that under section 120.110(r), political consulting and

lobbying firms are prohibited from continuing to engage in such activities even if they seek PPP

financing for other purposes unrelated to political activities or lobbying. Pls.’ Mem. at 19. This

is a red herring. As Plaintiff themselves remark, they have challenged section 120.110(r) “as

applied to Plaintiffs’ businesses.” Id. at 10-11. But neither Ridder/Braden, nor any other

member of plaintiff AAPC, identifies any business activities other than political consulting and

lobbying for which they seek to obtain PPP financing. (Plaintiffs speak hypothetically in their

brief about using PPP funds to pay accountants and computer professionals, see id. at 19, but

only as staff employed to support a firm’s political consulting or lobbying activities. They do

not suggest that Ridder/Braden, or any other member of AAPC, is also in the accounting or

information-technology business, in addition to political consulting and lobbying.) The point,

therefore, is a moot one so far as Plaintiffs here are concerned. Having challenged the rule as it

applies to their own businesses, Plaintiffs cannot prevail on a theory that section 120.110(r)

might prevent other, hypothetical firms, simultaneously engaged in political consulting or

lobbying and some other line of work, from obtaining PPP loans. See Edwards v. Dist. of

Columbia, 755 F.3d 996, 1001 (D.C. Cir. 2014) (“[T]o prevail on an as-applied First Amendment

challenge, [plaintiffs] must show that the [challenged] regulations are unconstitutional as applied

to their particular speech activity.”).



                                                 16
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 18 of 26



       B. Section 120.110(r) Is Not a Content-Based Restriction on Speech.

       Plaintiffs next contend that section 120.110(r) must be invalidated “as a content-based

speech prohibition.” Pls.’ Mem. at 19-27. This claim suffers from numerous fatal flaws and also

has no likelihood of success.

       In the first place, section 120.110(r) is not a prohibition or restriction on speech. It

simply embodies the SBA’s policy that the agency will not use federal funds to subsidize

political activities and lobbying. As explained above, the Supreme Court has held time and

again that the Government does not penalize, prohibit, restrict, or otherwise infringe on speech

simply because it chooses not to pay for it. See supra at 10 (citing, inter alia, Regan, 461 U.S. at

546; Am. Library Ass’n, 539 U.S. at 212; Rust, 500 U.S. at 193). Hence, Plaintiffs’ reliance on

such cases as Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226 (2015) (invalidating content-based

restriction on posting of signs without a permit) as the touchstones of their analysis, see Pls.’

Mem. at 19-22, is categorically misplaced.

       The controlling principle here, articulated many times by the Supreme Court, is that the

“government can make content-based distinctions when it subsidizes speech” as opposed to

regulating speech. Davenport v. Wash. Educ. Ass’n, 551 U.S. 177, 188-89 (2007). It has “broad

discretion,” in fact, “to make content-based judgments in deciding what private speech to make

available to the public.” Am. Library Ass’n, 539 U.S. at 204-05. See also Nat’l Endowment for

the Arts v. Finley, 524 U.S.569, 587-88 (1998) (“[I]n the subsidy context,” the Government may

allocate funding “according to criteria that would be impermissible were direct regulation of

speech . . . at stake[.]”). Even though content-based, the Government’s funding choices will be

upheld unless they are shown to be “the product of invidious viewpoint discrimination,” or

“aim[ed] at the suppression of dangerous ideas.” Id. at 586-87; Regan, 461 U.S. at 543-49 (“The



                                                 17
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 19 of 26



case would be different if Congress were to discriminate invidiously in its subsidies” with an

“inten[t] to suppress any ideas.”). See also Leathers, 499 U.S. at 447, 450-51 (1991) (explaining

that “differential taxation of First Amendment speakers is constitutionally suspect [only] when it

threatens to suppress the expression of particular ideas or viewpoints”).

       Section 120.110(a) is not subject to invalidation under these standards. The SBA’s

policy that it will not subsidize loans to firms engaged in the business of politics, or lobbying, is

entirely viewpoint-neutral, and the rule singles out no particular ideas for disfavorable treatment.

The regulation prohibits federally subsidized loans to political consulting firms regardless of the

candidates, parties, or political issues they work for (or against), and regardless of what they may

have to say about any topic in the course of a political campaign. Lobbyists, too, are all equally

ineligible regardless of the issues on which they seek to influence legislators, or the positions

they take on those issues. Plaintiffs have not shown, and cannot show, that section 120.110(r)

discriminates on the basis of viewpoint, or attempts to suppress the expression of particular

ideas. The rule must therefore be upheld.

       Plaintiffs seek support for a contrary conclusion in League of Women Voters, see Pls.’

Mem. at 21-22, but the effort fails. As Plaintiffs observe, in League of Women Voters the Court

invalidated the editorial ban imposed on public broadcaster recipients of federal grants as a

content-based restriction on free speech. 468 U.S. at 381-89. The Court took this approach,

however, because Congress had barred federally subsidized broadcasters from using even their

own, non-federal monies to engage in editorial speech. See id. at 375 (“Section 399 plainly

operates to restrict the expression of editorial opinions on matters of public importance.”); id.

at 400. Congress had crossed the line from permissible subsidization of speech based on content

to the unauthorized restriction of private speech based on content. As already explained, section



                                                 18
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 20 of 26



120.110(r) commits no such transgression. It identifies speech of a particular type that the

Government will not subsidize, without placing any restriction on consulting firms’ or lobbyists’

expenditures of their own funds to engage in protected expression.

       Plaintiffs also find no support in Mission Trace Investments, Ltd. v. SBA, 622 F. Supp 687

(D. Colo. 1985) (a decision reversed on sovereign immunity grounds by the Tenth Circuit, 887

F.2d 1024 (1989)). In Mission Trace the district court invalidated an SBA rule, quite different

from the narrow regulation at issue here, that prohibited financial assistance to businesses

“engaged in the creation, origination, expression, dissemination, propagation, or distribution of

ideas, values, thoughts, opinions or similar intellectual property,” with exceptions made for

various types of commercial speakers. 622 F. Supp. at 689. In reaching this decision, the court

made at least three analytical missteps that cannot be reconciled with the Supreme Court’s

precedents. First, it misconstrued the Supreme Court’s decisions on unconstitutional conditions

as standing for the proposition “that a regulation may not eliminate a benefit entirely just because

a party exercises a constitutionally protected right to free speech.” Id. at 693-94. In fact, as

discussed, the principle that emerges from the Supreme Court’s decisions is that the Government

has broad discretion to withhold funding for speech that it does not wish to promote, so long as it

does not attempt to restrict private expenditures on speech. See supra at 11-14. Second,

compounding the first error, the court analyzed the SBA’s funding rule as a content-based

restriction on speech. Id. at 696-97. Third, it condemned the rule as viewpoint-based on the

highly dubious ground that by making exceptions for certain commercial speakers, the rule

favored “a particular viewpoint, materialism,” over others. Id. at 698-99. In any event, as

discussed, section 120.110(r) is not vulnerable to a charge of viewpoint discrimination. Thus,

Mission Trace offers no useful guidance for the proper decision of this case.



                                                 19
         Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 21 of 26



        C. Section 120.110(a) Easily Meets Equal Protection Requirements.

        Finally, Plaintiffs maintain that section 120.110(r) violates Equal Protection requirements

imposed on the Federal Government by the Fifth Amendment, because the rule distinguishes

between small businesses that can receive PPP covered loans, and those, like Plaintiffs and their

members, that cannot receive such loans, based on the latter’s exercise of their fundamental

constitutional right to free speech. Pls.’ Mem. at 27-30. This argument is foreclosed by Regan,

and Ysursa.

        In Regan the plaintiff, in addition to raising a First Amendment challenge, also

“contend[ed] that the equal protection component of the Fifth Amendment render[ed] the

[section 501(c)(3)] prohibition against substantial lobbying invalid.” 461 U.S. at 546. The

Supreme Court held otherwise. Id. at 547-51. First, it rejected the conclusion that strict scrutiny

of the law was required simply because it “affect[ed] First Amendment rights on a

discriminatory basis.” Id. at 548-49. For the reason, as the Court had already held, that a

restriction limited solely to the use of federally subsidized (i.e., tax-deductible) contributions for

lobbying purposes did not violate the First Amendment rights of non-profit organizations, and

that the law was not evidently aimed at suppressing particular ideas, the Court concluded that it

was subject only to rational-basis review, not strict scrutiny, under the Fifth Amendment. Id.

The lobbying restriction easily withstood review under this standard, for it was “not irrational” of

Congress to decide that the public interest in promoting additional lobbying by charities would

not be worth the taxpayer expense. Id. at 550. See also Ysursa, 555 U.S. at 359-60 (“Given that

the State has not infringed the unions’ First Amendment rights” by refusing to make public

employee payroll deductions for union political activities, “the State need only demonstrate a

rational basis to justify [its decision].”).



                                                  20
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 22 of 26



       Section 120.110(r) must be upheld on the same grounds. Because the rule restricts only

the use of federally subsidized funds, not a firm’s own monies, to engage in political activity or

lobbying, and because it is neither viewpoint-based nor aimed at suppressing particular ideas, it

need only withstand rational-basis review under the Fifth Amendment. As in Regan, it was “not

irrational” of the SBA to decide that the public benefits of subsidizing additional political speech

by consultants and lobbyists would not be worth the commitment of its finite resources. See 461

U.S. at 550. The SBA’s decision was also justifiable by the Government’s interest in avoiding

favoritism or entanglement (or even the appearance thereof) with partisan politics. Ysursa, 551

U.S. at 359; see also Cammarano, 358 U.S. at 512-13; supra at 5 (discussing general Federal

policy against subsidizing lobbying).

       Thus, Plaintiffs’ Equal Protection claim, like its other claims, exhibits no prospect of

success on the merits. For this reason alone, Plaintiffs’ request for a preliminary injunction must

be denied. Aamer, 742 F.3d at 1038; Greater New Orleans FHA Ctr. 639 F.3d at 1088.

       D. The Small Business Act Provides That “No Injunction” Shall Issue Against SBA.

       In addition to the fatal shortcomings of Plaintiffs’ constitutional claims, Plaintiffs are also

unlikely to succeed on the merits because Congress has restricted the availability of injunctive

relief against the SBA. Specifically, the Small Business Act provides that the SBA may

       sue and be sued in any court of record of a State having general jurisdiction, or in
       any United States district court, and jurisdiction is conferred upon such district
       court to determine such controversies without regard to the amount in
       controversy; but no attachment, injunction, garnishment, or other similar process,
       mesne or final, shall be issued against the [agency] or [its] property[.]

15 U.S.C. § 634(b)(1) (emphasis added). Many courts have interpreted this statute to preclude

injunctive or any similar relief against the SBA, see, e.g., Enplanar, Inc. v. Marsh, 11 F.3d 1284,

1290 (5th Cir.1994); Driskill, Inc. v. Abdnor, 901 F.2d 383, 386 (4th Cir.1990) (explaining that



                                                 21
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 23 of 26



“courts have no jurisdiction to award injunctive relief against the SBA”), although others have

held that this provision does not necessarily bar injunctions against the SBA in all circumstances,

see, e.g., Ulstein Mar., Ltd. v. United States, 833 F.2d 1052, 1056–57 (1st Cir.1987). As this

Court remarked in Digital Mgmt., Inc. v. Contreras-Sweet, it is unnecessary to resolve questions

surrounding the statute’s reach at this time, because Plaintiffs have failed to show that a

preliminary injunction is warranted, regardless of whether it is precluded by section 634(b)(1).

2015 WL 10458834, at *3 (D.D.C. Dec. 11, 2015). Nevertheless, this provision casts still further

doubt, if any were needed, on the likelihood of Plaintiffs’ success in this case.

III. PLAINTIFFS HAVE NOT ADDUCED SUFFICIENT EVIDENCE OF
     IRREPARABLE HARM.

       Plaintiffs’ request for a preliminary injunction must also be denied because neither

plaintiff Ridder/Braden nor any other member of AAPC has presented sufficient evidence, by

affidavit or otherwise, that the injuries they assert are attributable to section 120.110(r). See

Ass’n of Flight Attendants, CWA, v. PBGC, 372 F.Supp.2d 91, 102 (D.D.C. 2005).

        All three firms attest, of course, but in conclusory fashion, that if not for section

120.110(r) they would be “otherwise eligible to obtain a loan through the [PPP],” and in an

equally conclusory manner, that they will face “financial hardship” of an unspecified nature and

magnitude absent PPP loans. Robinson Aff., ¶¶ 9, 11; Ridder Aff., ¶¶ 10, 12; Karabell Aff,

¶¶ 10, 14. In a preliminary injunction proceeding, however, where Plaintiffs’ burden is to set

forth specific facts supporting their injury, they may not simply “replace conclusory allegations

of [a] complaint . . . with conclusory allegations of an affidavit.” See Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990). Plaintiffs’ declarations prove only that they consider

themselves at risk of “financial hardship,” without providing the Court any basis on which to

determine for itself whether that undefined hardship rises to the level of irreparable harm.

                                                  22
        Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 24 of 26



       Relying on Elrod v. Burns, 427 U.S. 347, 373 (197), Plaintiffs argue that “[t]he loss of

[their] First Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.” PMO at 31-32. This argument is also unavailing, for two independent

reasons. First, as Plaintiffs acknowledge, any “loss” of their freedom to exercise their First

Amendment rights originated with “the economic turmoil that COVID-19 has inflicted on the

Nation’s economy.” Id. at 9; see also id. at 18, 32. Second, Plaintiffs’ Elrod theory of injury pre-

supposes that Plaintiffs have established a likelihood of success on the merits of their First

Amendment claims, see id. at 31 (citing, inter alia, Pursuing America’s Greatness v. FEC

(PAG), 831 F.3d 500, 511 (D.C. Cir. 2016)), whereas for the reasons discussed immediately

above, those claims have no merit. Thus, Plaintiffs fail under Elrod , as well, to demonstrate an

injury entitling them to preliminary relief.

IV. A PRELIMINARY INJUNCTION WOULD BE CONTRARY TO THE PUBLIC
    INTEREST.

       Finally, to obtain preliminary injunctive relief in a case against the Government,

Plaintiffs must show that an injunction prohibiting application of section 120.110(r) under the

Paycheck Protection Program would be in the public interest. Nken, 556 U.S. at 435. Plaintiffs

cannot make that showing, because Congress has already determined that the SBA should

continue to apply the restrictions on eligibility codified under section 120.110 when

administering the PPP.

       As discussed supra, at 6-7, when Congress passed the CARES Act, it decided that PPP

covered loans should be made under the same terms and conditions as other SBA section 7(a)

loans, “[e]xcept as otherwise provided” in the PPP. 15 U.S.C. § 636(a)(36)(B). The PPP sets

forth in careful detail which provisions of section 7(a), and the SBA’s implementing regulations,

are waived or modified for purposes of making PPP covered loans. Id. § 636(a)(36)(D)-(R).

                                                 23
          Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 25 of 26



Section 120.110 is not among them. Thus, Congress already decided that the substantial but not

unlimited amount of funding available for PPP covered loans would be best reserved for small

businesses other than the 18 types of businesses designated under section 120.110, all of which

have become accustomed to doing business without access to SBA subsidies for a quarter

century or more.

          Plaintiffs offer no justification for disturbing that legislative judgment. Plaintiffs invoke

their desire to exercise their freedom of expression, Pls.’ Mem. at 33-34, but they are playing a

zero-sum game. Where the demand for PPP covered loans exceeds the available funds, PPP

financing allocated to Plaintiffs necessarily would come at the cost of denying it to others

seeking the same assistance. The fact that Plaintiffs and the firms they represent are engaged in

expressive activities does not entitle them to overturn Congress’s funding choices, or to receive

government largesse at the expense of others—waiters, waitresses, hotel workers, retail staff, and

the like—who are just as much in need of the Government’s economic assistance in this time of

crisis as are Plaintiffs, if not more so.

                                            CONCLUSION

          For the reasons stated above, Plaintiffs’ motion for a preliminary injunction should be

denied.


Dated: April 17, 2020

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DAVID M. MORRELL
                                                     Deputy Assistant Attorney General

                                                     JOHN R. GRIFFITHS
                                                     Director



                                                    24
Case 1:20-cv-00970-RCL Document 15 Filed 04/17/20 Page 26 of 26



                               ERIC WOMACK
                               Assistant Director


                                /s/ James J. Gilligan
                               JAMES J. GILLIGAN
                               Special Litigation Counsel

                               Federal Programs Branch, Civil Division
                               United States Department of Justice
                               P.O. Box 883
                               Washington, D.C. 20044

                               Telephone: (202) 514-3358
                               E-mail:    james.gilligan@usdoj.gov

                               Counsel for Defendant




                              25
